         Case 1:19-cv-06834-JPO Document 44 Filed 06/26/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WELLTON INTERNATIONAL EXPRESS
 and WELLTON EXPRESS INC.,
                      Plaintiffs,                                  19-CV-6834 (JPO)

                      -v-                                      OPINION AND ORDER

 BANK OF CHINA (HONG KONG), et al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       On April 3, 2020, this Court granted Defendants JP Morgan Chase Bank’s and Wells

Fargo Bank, N.A.’s motions to dismiss, and dismissed all of Plaintiffs’ New York law claims

against Defendant Bank of China (Hong Kong) (“BOC”). Wellton Int’l Express v. Bank of

China (Hong Kong), No. 19 Civ. 6834, 2020 WL 1659889 (S.D.N.Y. Apr. 3, 2020). Given that

Hong Kong law governs what is left of this dispute and all U.S. defendants have been dismissed,

this Court ordered Plaintiffs Wellton International Express (“Wellton International”) and Wellton

Express, Inc. (“Wellton Express”) to show cause why this Court should not dismiss the rest of

this case under the doctrine of forum non conveniens. Id. BOC was given an opportunity to

respond. Id. For the reasons that follow, the case is dismissed.

I.     Background

       The Court assumes familiarity with the factual and procedural background of this case as

set forth in its prior opinion. See Wellton Int’l Express, 2020 WL 1659889, at *1.

II.    Discussion

       The doctrine of forum non conveniens permits dismissal of an action when “a court

abroad is the more appropriate and convenient forum for adjudicating the controversy.”


                                                1
           Case 1:19-cv-06834-JPO Document 44 Filed 06/26/20 Page 2 of 7



Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 425 (2007). Courts must

start with “the assumption that the plaintiff’s choice of forum will stand unless the defendant

meets [its] burden of demonstrating” that “the chosen forum would be unnecessarily burdensome

for the defendant or the court.” Iragorri v. United Techs. Corp., 274 F.3d 65, 71 (2d Cir. 2001)

(en banc) (second quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 256 n.23 (1981)). Courts

then engage in a three-step analysis to assess whether a case should be dismissed under the

doctrine of forum non conveniens. Courts must (1) determine the degree of deference to be

afforded to the plaintiff’s choice of forum; (2) examine whether an adequate alternative forum

exists; and (3) balance the private and public factors implicated in the choice of forum. See id. at

73–74.

         A. Deference to the Plaintiffs’ Choice of Forum

         “[T]he degree of deference given to a plaintiff’s forum choice varies with the

circumstances” of the case. Id. at 71. For example, while greater deference is given to a plaintiff

whose choice of forum is “her home . . . because it is presumed to be convenient,” lesser

deference is afforded “when a foreign plaintiff chooses a U.S. forum, [because] it ‘is much less

reasonable’ to presume that the choice was made for convenience.” Id. (second quoting Piper

Aircraft Co., 454 U.S. at 256). Thus, “the greater the plaintiff’s or the lawsuit’s bona fide

connection to the United States and to the forum of choice and the more it appears that

considerations of convenience favor the conduct of the lawsuit in the Unites States,” the less

likely it is that the lawsuit will be dismissed for forum non conveniens. Id. at 72. In deciding

what level of deference to accord a plaintiff’s choice of forum, the Court weighs factors that tend




                                                  2
           Case 1:19-cv-06834-JPO Document 44 Filed 06/26/20 Page 3 of 7



to indicate convenience against factors that tend to indicate forum shopping. See Norex

Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 155 (2d Cir. 2005). 1

       Plaintiffs’ choice of forum here is “entitled to a relatively low degree of deference.” See

Aracruz Trading Ltd. v. Japaul Oil & Mar. Servs., PLC, No. 08 Civ. 3511, 2009 WL 667298, at

*4 (S.D.N.Y. Mar. 16, 2009). Only one of the plaintiffs, Wellton Express, calls New York

home. (Dkt. No. 1-1 (“Compl.”) ¶ 1.) However, the parties to the payment order that forms the

basis of Plaintiffs’ claims were Wellton International and BOC. (See Compl. ¶ 3.) Wellton

Express was only the intended beneficiary of the payment order. (Id.) Because Wellton

International and BOC are both based in Hong Kong, Plaintiffs choice of forum “seemingly

bears no ‘bona fide connection’ to the events giving rise to this lawsuit.” See Aracruz Trading

Ltd., 2009 WL 667298, at *4 (quoting Iragorri, 274 F.3d at 72).

       Application of the convenience factors further confirms that little deference should be

given to Plaintiffs’ choice of forum. Because Wellton International is the primary plaintiff in

this lawsuit and is based in Hong Kong (see Compl. ¶ 1), the first convenience factor weighs in

favor of dismissal because Wellton International’s residence is not in “the chosen forum.” See

Norex Petroleum, 416 F.3d at 155 (quoting Iragorri, 274 F.3d at 72). The second convenience

factor also weighs in favor of dismissal because all of the “witnesses [and] evidence” likely to be


       1
          The “convenience factors” weighing against dismissal include “[1] the convenience of
the plaintiff’s residence in relation to the chosen forum, [2] the availability of witnesses or
evidence to the forum district, [3] the defendant’s amenability to suit in the forum district, [4] the
availability of appropriate legal assistance, and [5] other reasons relating to convenience or
expense.” Norex Petroleum Ltd., 416 F.3d at 155 (quoting Iragorri, 274 F.3d at 72) (internal
quotation marks omitted). The “forum-shopping factors,” which weigh against giving deference
to a plaintiff’s choice of forum, include “[1] attempts to win a tactical advantage resulting from
local laws that favor the plaintiff’s case, [2] the habitual generosity of juries in the United States
or in the forum district, [3] the plaintiff’s popularity or the defendant’s unpopularity in the
region, or [4] the inconvenience and expense to the defendant resulting from litigation in that
forum.” Id. (quoting Iragorri, 274 F.3d at 72) (internal quotation marks omitted).


                                                  3
          Case 1:19-cv-06834-JPO Document 44 Filed 06/26/20 Page 4 of 7



relevant are in Hong Kong. See id. Any Wellton International employees that initiated or

attempted to cancel the payment order are in Hong Kong, along with any relevant documentary

evidence they may have in their possession. Similarly, any BOC employees who handled the

payment order are also in Hong Kong, along with any relevant evidence of the payment order.

(See Dkt. No. 41-1 ¶¶ 5–8.) Though Plaintiffs claim that “all of the witnesses and all of the

evidence are here in New York” (Dkt. No. 39 at 4), they do not offer any examples of New

York-based evidence or witnesses. And indeed, it would be surprising if all of the witnesses to

and evidence of a payment order between two Hong Kong-based entities were located in New

York. Finally, though BOC is seemingly “amenab[le] to suit in the forum district,” the fourth

and fifth factors support dismissal: “nothing in the record suggests that” the Plaintiffs “lose any

advantage in the quality of legal representation available to them by having this case litigated in”

Hong Kong; and it is far more convenient and less expensive, given that the bulk of the relevant

witnesses and evidence are in Hong Kong, to have the case tried there rather than halfway

around the world in New York. See Norex Petroleum, 416 F.3d at 155–56.

         Because the “[t]he connections to the United States . . . are insubstantial in light of the

fact that the vast majority of the activities alleged in the complaint were committed by foreign

nationals on foreign soil,” and the convenience factors point towards dismissal, this Court

affords little deference to Plaintiffs’ choice of forum. See Acosta v. JPMorgan Chase & Co., 219

F. App’x 83, 86 (2d Cir. 2007).

        B. Adequate Alternative Forum

        “A case cannot be dismissed on grounds of forum non conveniens unless there is

presently available to the plaintiff an alternative forum that will permit it to litigate the subject

matter of its dispute.” Norex Petroleum Ltd., 416 F.3d at 159. “An alternative forum is adequate




                                                   4
           Case 1:19-cv-06834-JPO Document 44 Filed 06/26/20 Page 5 of 7



if the defendant[] [is] amenable to service of process there, and if it permits litigation of the

subject matter of the dispute.” Pollux Holding Ltd. v. Chase Manhattan Bank, 329 F.3d 64, 75

(2d Cir. 2003) (citations omitted).

       Contrary to Plaintiffs’ unsubstantiated claim that the courts in Hong Kong would be

unable to be “fair and impartial in this case” (Dkt. No. 39 at 7), this Court finds that Hong Kong

is indeed an adequate alternative forum. Plaintiffs do not dispute either that Hong Kong law

includes causes of action that cover Plaintiffs’ claims, or that BOC is subject to the jurisdiction

of the Hong Kong courts. (See Dkt. No. 41-2 ¶¶ 5–6; see also Dkt. No. 39.) Furthermore,

“Hong Kong has uniformly been considered an adequate alternative forum for commercial

disputes.” Glob. Tech Indus. Grp., Inc. v. Go Fun Grp. Holdings, Ltd., No. 17 Civ. 3727, 2017

WL 5036665, at *7 (S.D.N.Y. Nov. 2, 2017) (citations omitted).

       Because there is an adequate alternative forum in Hong Kong, the second step in the

analysis also points toward dismissal under the doctrine of forum non conveniens.

       C. Gilbert Private and Public Interest Factors

       Finally, the court balances the Gilbert private and public interest factors to “determine[]

the forum that will be most convenient and will best serve the ends of justice.” 2 Peregrine

Myanmar Ltd. v. Segal, 89 F.3d 41, 46 (2d Cir. 1996) (citing Gilbert, 330 U.S. at 508–09). All


       2
          The “private interest” Gilbert factors include “(1) ease of access to evidence; (2) the
availability of compulsory process for the attendance of unwilling witnesses; (3) the cost of
willing witnesses’ attendance; (4) if relevant, the possibility of a view of the premises; and (5) all
other factors that might make the trial quicker or less expensive.” DiRienzo v. Philip Servs.
Corp., 294 F.3d 21, 29–30 (2d Cir. 2002) (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508–09
(1947); Iragorri, 274 F.3d at 73–74). The “public interest” factors include “(1) administrative
difficulties associated with court congestion; (2) the unfairness of imposing jury duty on a
community with no relation to the litigation; (3) the ‘local interest in having localized
controversies decided at home;’ and (4) avoiding difficult problems in conflict of laws and the
application of foreign law.” Id. at 31 (quoting Gilbert, 330 U.S. at 508–09).




                                                   5
          Case 1:19-cv-06834-JPO Document 44 Filed 06/26/20 Page 6 of 7



of the relevant private interest factors point towards dismissing the case on forum non

conveniens grounds. The bulk of the evidence that must be adduced to resolve this dispute is

located in Hong Kong. (See Dkt. No. 41-1 ¶¶ 5–8.) Most of the witnesses in this case are

located in Hong Kong, and a Hong Kong court is better equipped to compel the attendance of

any potential unwilling Hong Kong-based witnesses than is this Court. (Id.; see Dkt. No. 41-2

¶ 11.) Additionally, the cost of these overseas witnesses’ attendance is considerable, which

includes transportation costs and translation services. Therefore, “[t]he expense of forcing

Defendant’s employees to travel to New York for trial . . . weighs in favor of the [foreign]

forum.” Hyundai Merch. Marine Co. v. Mitsubishi Heavy Indus., Ltd., No. 14 Civ. 7965, 2015

WL 7758876, at *6 (S.D.N.Y. Dec. 1, 2015).

       The relevant public interest factors also weigh in favor of dismissal. As is now familiar,

this case concerns a payment order between a Hong Kong company and a Hong Kong bank

entered into in Hong Kong. It is clear that Hong Kong has a much more compelling interest in

the resolution of this dispute than does New York. Further, even “the mere likelihood of the

application of foreign law weighs in favor of dismissal.” LaSala v. TSB Bank, PLC, 514 F.

Supp. 2d 447, 463 (S.D.N.Y. 2007) (emphasis added). And this Court has already determined

that Hong Kong law governs this dispute. Wellton Int’l Express, 2020 WL 1659889, at *4.

       “[A] district court should dismiss the action for forum non conveniens ‘only if the chosen

forum is shown to be genuinely inconvenient and the [alternate] forum is significantly

preferable.’” Chigirinskiy v. Panchenkova, No. 14 Civ. 4410, 2015 WL 1454646, at *8

(S.D.N.Y. Mar. 31, 2015) (alteration in original) (quoting Iragorri, 274 F.3d at 74–75). Due to

the inconveniences presented by litigating this case in New York and the clear advantages of the

Hong Kong forum, this Court concludes that dismissal is warranted.




                                                 6
         Case 1:19-cv-06834-JPO Document 44 Filed 06/26/20 Page 7 of 7



III.   Conclusion

       Accordingly, the case is hereby DISMISSED pursuant to the doctrine of forum non

conveniens. The Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: June 26, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                7
